Citation Nr: 1633659	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-14 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his uncle


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge at a September 2013 hearing.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's current degenerative arthritis of the lumbar spine is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for degenerative arthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board is granting entitlement to service connection for degenerative arthritis of the lumbar spine, which constitutes a complete grant of the benefits sought on appeal.  Therefore, no discussion of VA's duties to notify and assist is necessary.

Service connection may be established for a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection will be granted when there is competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between the in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Here, the Veteran seeks entitlement to service connection for a back disability.  At his September 2013 Board videoconference hearing, he testified that while in basic training he fell down a flight of stairs and injured his back, at which point he was informed by medical personnel that he dislocated the L4-L5 segment of his lumbar spine and would no longer be able to complete basic training.  The Veteran further testified that he experienced reoccurring low back symptomatology since that time, and that approximately once every two months he would receive treatment from a chiropractor.  

A review of the Veteran's service treatment records confirms that he was in service for only a brief period before being medically discharged due to a back problem.  Significantly, the preservice Report of Medical Examination dated in January 1973 indicated that the Veteran's spine and other musculoskeletal systems were within normal limits.  No disqualifying defects were noted on that date.  The Veteran entered service on January 2, 1974.  On January 16, the Veteran fell down a flight of stairs at his barracks in Fort Knox, Kentucky, and hit his head on a radiator, rendering him unconscious.  He was treated at Ireland Army Hospital at Fort Knox, Kentucky, at which time he was diagnosed as having blunt trauma to the head and a syncopal episode.  He was eventually diagnosed as having symptomatic spondylolysis at L5-S1 and found to be medically unfit for service.  However, this disability was found by the Medical Board to have existed prior to service and not to have been incurred in the line of duty.  The Veteran was discharged from service under honorable conditions on February 1, 1974.  

An examination report dated on January 24, 1974, as well as the Medical Board Proceedings report indicated that in December 1973, a month before he entered service, the Veteran was involved in a motor vehicle accident.  However, the Board notes that at the September 2013 hearing, the Veteran denied ever having been in an accident in December 1973 and claimed that he injured his back during basic training.  

VA treatment records reveal that the Veteran reported the onset of lumbar pain to be in 1974, with periodic flare-ups thereafter.  

The Veteran was provided with a VA examination in December 2014, at which time he was diagnosed as having degenerative disc disease and degenerative joint disease of the thoracic spine as well as degenerative disc disease, degenerative joint disease, and intervertebral disc syndrome of the lumbar spine.  However, the examiner opined that the Veteran's current low back pain was less likely as not related to an acute traumatic back injury.  The examiner emphasized that causality had not been proven and that while a back injury did occur in service, "the etiology of the Veteran's current back complaints are NOT supported by the current scientific literature."  In support of this conclusion, the examiner cited excerpts of medical literature which listed general causes of low back pain and degenerative disc disease, and seemed to imply that the Veteran's current low back disability was more likely the result of "multifactoral [sic] causes," to include aging, genetics, awkward posture, standing, and walking.  The VA examiner also found the in-service notation of preexisting spondylolysis at L5-S1 to have been erroneous because that diagnosis was not supported by repeated current imaging studies.  As such, the examiner concluded that the Veteran's current back disability was not caused by a back injury that preexisted his induction into service, nor was it caused by an in-service back injury.  

After reviewing the evidence, the Board is persuaded that the Veteran's low back condition had its onset during his active military service.  Significantly, his January 1973 clinical entrance examination did not note any defects, infirmities, or disorders of the back; thus, the Veteran was considered sound upon entrance to service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran reported injuring his back during basic training in January 1974 and testified that he had experienced reoccurring back pain since that point in time.  The Veteran's service treatment records and service personnel records confirm that he fell down a flight of stairs in January 1974 (a fall that was severe enough to render him unconscious) and that he was thereafter found medically unfit for service with a diagnosis of spondylolysis at L5-S1and discharged under honorable conditions on February 1, 1974.  

The Veteran has reported that his low back pain has continued since discharge from active service in 1974.  The Board notes that he is competent to report on the continuity of his back problems as such problems are readily observable and do not require specialized medical knowledge or expertise.  See Jandreau, 492 F.3d at 1377.  Moreover, the lay evidence can be sufficient to establish the nexus element of service connection.

The Board has considered the findings of the December 2014 VA examination but finds the etiological opinion and rationale offered by the examiner to be unpersuasive.  The examiner determined that the diagnosed degenerative arthritis was less likely than not related to the Veteran's active military service based on medical literature which cited general causes of low back pain and degenerative disc disease such as aging, genetics, awkward posture, standing, and walking.  This analysis was general in nature and did not adequately address the Veteran's specific in-service medical history.  As it is not apparent that the examiner fully considered the Veteran's in-service complaints and treatment or the lay evidence of record, the Board finds the rationale to be incomplete and, as noted above, unpersuasive.  Accordingly, the Board assigns it minimal evidentiary value.

Resolving reasonable doubt in favor of the Veteran, the Board finds that his low back condition did have its onset during his active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for degenerative arthritis of the lumbar spine is warranted.


ORDER

Entitlement to service connection for degenerative arthritis of the lumbar spine is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


